         Case 4:17-cv-07025-SBA Document 112 Filed 02/11/19 Page 1 of 6



 1 STEPHEN C. STEINBERG (SBN 230656)
     ssteinberg@bzbm.com
 2 TIFFANY S. HANSEN (SBN 292850)
     thansen@bzbm.com
 3 BARTKO ZANKEL BUNZEL & MILLER
   A Professional Law Corporation
 4 One Embarcadero Center, Suite 800
   San Francisco, California 94111
 5 Telephone: (415) 956-1900
   Facsimile: (415) 956-1152
 6
   Mark S. Palmer (SBN 203256)
 7   mark@palmerlex.com
   4 Meadow Drive
 8 Mill Valley, California 94941
   Telephone: (415) 336-7002
 9 Facsimile: (415) 634-1671

10 Attorneys for Defendants and Counter-Claimants
   PAUL REICHE III and ROBERT FREDERICK
11 FORD

12

13                                     UNITED STATES DISTRICT COURT

14                        NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

15

16 STARDOCK SYSTEMS, INC.,                              Case No. 4:17-CV-07025-SBA (JCS)

17                        Plaintiff,                    COUNTER-CLAIMANTS’ OPPOSITION
                                                        TO CROSS-DEFENDANT GOG’S
18             v.                                       MOTION TO DISMISS COUNT NINE OF
                                                        SECOND AMENDED COUNTERCLAIM
19 PAUL REICHE III and ROBERT
   FREDERICK FORD,                                      Judge:   Hon. Saundra Brown Armstrong
20                                                      Date:    March 13, 2019
             Defendants.                                Time:    2:00 p.m.
21

22 AND RELATED COUNTER-CLAIM.

23

24 I.          INTRODUCTION
25             GOG Sp. z.o.o. (“GOG”) contends that Paul Reiche III and Robert Frederick Ford
26 (“Reiche & Ford”) do not adequately plead a claim for Fraud against GOG. GOG’s contentions

27 are without merit. In making its motion, GOG doggedly ignores the paragraphs of the Counter-

28 Claim containing factual allegations, instead myopically focusing only on the paragraphs below
     2635.000/1372265.1                                      Case No. 4:17-CV-07025-SBA (JCS)
        COUNTERCLAIMANTS’ OPPOSITION TO CROSS-DEFENDANT GOG’S MOTION TO DISMISS COUNT
                           NINE OF SECOND AMENDED COUNTERCLAIM
         Case 4:17-cv-07025-SBA Document 112 Filed 02/11/19 Page 2 of 6



 1 the heading for the 9th Claim for Fraud. Review of the factual pleadings set forth in paragraphs

 2 19 through 162 set forth sufficient facts to state a claim for fraud.

 3             In the event more factual detail is required to satisfy the requirements of Rule 9 of the

 4 Federal Rules of Civil Procedure, Reiche & Ford can plead such facts. GOG, however, is fully on

 5 notice of the claim being brought against it, and additional rounds of pleadings would put form

 6 over substance. In short, Plaintiff Stardock Systems, Inc. alleges in its complaint that the Star

 7 Control trademark was infringed when sales of Star Control I and II continued on GOG after

 8 purported expiration of the Atari trademark license agreement on or about March 22, 2015. (Third

 9 Amended Complaint (“TAC”), Doc. 72, ¶ 151; Stardock Systems, Inc. Response to Special

10 Interrogatory 14.) In the event that Stardock Systems, Inc.’s allegations are true, then GOG

11 fraudulently concealed the alleged lapse of its separate and confidential trademark license

12 agreement with Atari, and persisted in selling Star Control I and II despite an alleged material

13 change in circumstances. GOG intentionally did not disclose the alleged lapse of its trademark

14 license to Reiche & Ford, who had no way to know the expiration date of the GOG-Atari

15 agreement due to the confidentiality provisions contained therein.

16             Reiche & Ford can plead with greater specificity the who, what, where, when, of GOG’s

17 alleged fraudulent concealment, and if such greater specificity is required Reiche & Ford should

18 be allowed to do so. Reiche & Ford respectfully request this Court deny GOG’s motion to dismiss.

19 If the Court grants the motion, Reiche & Ford request that they be given leave to amend to plead

20 Count 9 with greater specificity.

21 II.         FACTUAL BACKGROUND

22             In addition to the factual background offered by GOG, Reiche & Ford pleaded that the

23 Atari-GOG agreement allegedly expired on March 22, 2015, purporting to remove GOG’s license

24 to the Star Control trademark. (SAC ¶ 152.) GOG had exclusive knowledge of this alleged

25 expiration, as the Atari-GOG agreement was confidential. (SAC ¶ 83.) Reiche & Ford previously

26 tendered Stardock Systems, Inc.’s trademark infringement claim relating to the ongoing sales to

27 GOG pursuant to the terms of the agreement Reiche & Ford have with GOG, and GOG refused to

28 indemnify Reiche & Ford. (SAC ¶¶ 157-58.)
     2635.000/1372265.1                       2              Case No. 4:17-CV-07025-SBA (JCS)
        COUNTERCLAIMANTS’ OPPOSITION TO CROSS-DEFENDANT GOG’S MOTION TO DISMISS COUNT
                           NINE OF SECOND AMENDED COUNTERCLAIM
         Case 4:17-cv-07025-SBA Document 112 Filed 02/11/19 Page 3 of 6



 1 III.        ARGUMENT

 2             A.         GOG Concealed Information It Had a Duty to Disclose.

 3             “An action for deceit will lie for the ‘suppression of a fact, by one who is bound to disclose

 4 it, or who gives information of other facts which are likely to mislead for want of communication

 5 of that fact.’” 5 Witkin, Summary 11th Torts § 912 (2018). “The duty to disclose may arise

 6 without any confidential relationship where the defendant alone has knowledge of material facts

 7 that are not accessible to the plaintiff.” 5 Witkin, Summary 11th Torts § 916 (2018). “[I]n

 8 California active concealment or suppression of fact by a nonfiduciary is the equivalent of a false

 9 representation, such as where the party has exclusive or superior knowledge of material facts not

10 known to the opposing party to the transaction and fails to disclose them.” Encompass Holdings,

11 Inc. v. Daly, No. C09-1816 BZ, 2011 WL 13249831, at *1 (N.D. Cal. Oct. 21, 2011).

12             Here, GOG knew it would lose, and in fact did allegedly lose, the license to the Star

13 Control trademark on March 22, 2015. Nevertheless, GOG did not disclose this material

14 information to Reiche & Ford. In reliance thereon, Reiche & Ford allowed the distribution of Star

15 Control I and II to continue on GOG. In so doing, GOG’s intentional omission (allegedly) exposed

16 Reiche & Ford to liability to trademark infringement. None of the GOG personnel involved in the

17 Star Control distribution agreements informed Reiche & Ford of the change in circumstances at

18 any time.

19             B.         If the Second Amended Counterclaim Is Insufficient, Reiche & Ford Should

20                        Be Given Leave to Amend.

21             Reiche & Ford can name names at GOG, and could submit a complaint under seal listing

22 the provisions in the confidential agreement between Atari and GOG. GOG, however, has all of

23 this information already. Reiche & Ford can and will plead as many facts as are required in order

24 to simply move this case forward to resolution.

25 IV.         CONCLUSION

26             Reiche & Ford respectfully request that GOG’s motion to dismiss Count 9 for Fraud of the

27 Second Amended Counterclaim be denied. If the Court grants the motion, Reiche & Ford

28 respectfully request leave to amend to plead with greater specificity the fraud claim.
     2635.000/1372265.1                       3              Case No. 4:17-CV-07025-SBA (JCS)
        COUNTERCLAIMANTS’ OPPOSITION TO CROSS-DEFENDANT GOG’S MOTION TO DISMISS COUNT
                           NINE OF SECOND AMENDED COUNTERCLAIM
         Case 4:17-cv-07025-SBA Document 112 Filed 02/11/19 Page 4 of 6



 1

 2 DATED: February 11, 2019                BARTKO ZANKEL BUNZEL & MILLER
                                           A Professional Law Corporation
 3

 4

 5                                         By:          /s/ Stephen C. Steinberg
                                                 Stephen C. Steinberg
 6                                               Attorneys for Defendants and Counter-Claimants
                                                 PAUL REICHE III and ROBERT FREDERICK
 7                                               FORD
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     2635.000/1372265.1                       4              Case No. 4:17-CV-07025-SBA (JCS)
        COUNTERCLAIMANTS’ OPPOSITION TO CROSS-DEFENDANT GOG’S MOTION TO DISMISS COUNT
                           NINE OF SECOND AMENDED COUNTERCLAIM
         Case 4:17-cv-07025-SBA Document 112 Filed 02/11/19 Page 5 of 6



 1                                       PROOF OF SERVICE

 2                   Stardock Systems v. Paul Reiche III and Robert Frederick Ford
            U.S. District Court, Northern District of California, Case No. 4:17-CV-07025-SBA
 3
          At the time of service, I was over 18 years of age and not a party to this action. My
 4 business address is One Embarcadero Center, Suite 800, San Francisco, CA 94111.

 5         On February 11, 2019, I served a true copy of the following document(s) described as
   COUNTER-CLAIMANTS’ OPPOSITION TO CROSS-DEFENDANT GOG’S MOTION
 6 TO DISMISS COUNT NINE OF SECOND AMENDED COUNTERCLAIM on the interested
   parties in this action as follows:
 7
                                    SEE ATTACHED SERVICE LIST
 8
           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
 9 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
   who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
10 who are not registered CM/ECF users will be served by mail or by other means permitted by the
   court rules.
11
           I declare under penalty of perjury under the laws of the United States of America that the
12 foregoing is true and correct and that I am employed in the office of a member of the bar of this
   Court at whose direction the service was made.
13
           Executed on February 11, 2019, at San Francisco, California.
14

15
                                                            /s/ Terry Ingroff
16                                                   Terry Ingroff
17

18

19

20

21

22

23

24

25

26

27

28
     2635.000/1372265.1                       1              Case No. 4:17-CV-07025-SBA (JCS)
        COUNTERCLAIMANTS’ OPPOSITION TO CROSS-DEFENDANT GOG’S MOTION TO DISMISS COUNT
                           NINE OF SECOND AMENDED COUNTERCLAIM
         Case 4:17-cv-07025-SBA Document 112 Filed 02/11/19 Page 6 of 6



 1                                           SERVICE LIST
                     Stardock Systems v. Paul Reiche III and Robert Frederick Ford
 2          U.S. District Court, Northern District of California, Case No. 4:17-CV-07025-SBA

 3 Robert A. Weikert (Bar No. 121146)               David L. May (appearance pro hac vice)
   rweikert@nixonpeabody.com                        dmay@nixonpeabody.com
 4 Dawn N. Valentine (Bar No. 206486)               Jennette E. Wiser (appearance pro hac vice)
   dvalentine@nixonpeabody.com                      jwiser@nixonpeabody.com
 5 NIXON PEABODY LLP                                NIXON PEABODY LLP
   One Embarcadero Center, Suite 1800               799 9th Street NW
 6 San Francisco, CA 94111-3600                     Washington, DC 20001-4501
   Tel: (415) 984-8385                              Tel: (202) 585-8200
 7 Fax: (866) 294-8842                              Fax: (202) 585-8080

 8 Attorneys for Stardock Systems, Inc.             Attorneys for Stardock Systems, Inc.

 9 Jason T. Kunze (appearance pro hac vice)         Joseph R. Taylor
   jkunze@nixonpeabody.com                          jtaylor@fkks.com
10 Deanna R. Kunze (appearance pro hac vice)        Jessica R. Medina
   dkunze@nixonpeabody.com                          jmedina@fkks.com
11 NIXON PEABODY LLP                                Tricia Legittino
   70 W. Madison St., 35th Floor                    tlegittino@fkks.com
12 Chicago, IL 60602                                FRANKFURT KURNIT KLEIN & SELZ PC
   Tel: (312) 977-4400                              2029 Century Park East, Suite 1060
13                                                  Los Angeles, CA 90067
   Attorneys for Stardock Systems, Inc.             Tel: (310) 579-9600
14                                                  Fax: (310) 579-9650
15                                                  Attorneys for GOG Limited and GOG Poland
                                                    SP. Z.O.O.
16

17

18

19

20

21

22

23

24

25

26

27

28
     2635.000/1372265.1                       2              Case No. 4:17-CV-07025-SBA (JCS)
        COUNTERCLAIMANTS’ OPPOSITION TO CROSS-DEFENDANT GOG’S MOTION TO DISMISS COUNT
                           NINE OF SECOND AMENDED COUNTERCLAIM
